

Exhibit 10.4
















CHESAPEAKE CORPORATION
 
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN








































As Amended and Restated
Effective January 1, 2007
 









--------------------------------------------------------------------------------


 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007


 
INTRODUCTION
 
 
1
 
 
ARTICLE I DEFINITIONS
 
 
2
 
1.01.
Accrued Benefit
2
1.02.
Actuarial Equivalent
2
1.03.
Affiliate
2
1.04.
Annuity Starting Date
2
1.05.
Board
2
1.06.
Change in Control
3
1.07.
Committee
3
1.08.
Compensation
3
1.09.
Control Change Date
3
1.10.
Credited Service
3
1.11.
Current SERP Participant
3
1.12.
Effective Date
3
1.13.
Employee
3
1.14.
Final Average Compensation
4
1.15.
Final Average Incentive Pay
4
1.16.
Incentive Pay
5
1.17.
New SERP Participant
5
1.18.
Participant
5
1.19.
Participation Service
6
1.20.
Plan Year
6
1.21.
Qualified Pre-Retirement Survivor Annuity
6
1.22.
Regular Retirement Plan
6
1.23.
Trust
6
1.24.
Year of Service
6
1.25.
401(k) Plan
6
1.26.
401(k) Plan Offset
7
 
ARTICLE II GENERAL
 
 
8
 
2.01.
Rights of Participants
8
2.02.
Liability
8
2.03.
Coordination of Benefits
8
 
ARTICLE III PARTICIPATION
 
 
9
 
3.01.
Eligibility to Participate
9
3.02.
Termination of Participation
9
 
ARTICLE IV RETIREMENT BENEFITS
 
 
10
 
4.01.
Normal Retirement Benefit
10
4.02.
Early Retirement Benefit
11
4.03.
Delayed Retirement Benefit
11
4.04.
Disability Retirement Benefit
12
4.05.
Pre-Retirement Death Benefit
12
4.06.
Additional Benefit
13
4.07.
Forfeiture of Benefit
13
4.08.
Method of Retirement Payments
14
4.09.
Retired Participants
15
4.10.
Specified Employees
15
 
ARTICLE V 401(k) PLAN RESTORATION BENEFITS
 
 
17
 
5.01.
Effectiveness; Eligibility
17
5.02.
Establishment of Account
17
5.03.
Restoration of Matching Contribution
17
5.04.
 Restoration of Basic Contribution
18
5.05.
Investment Measures
18
5.06.
Vesting
18
5.07.
Distributions
19
5.08.
Additional Benefits
20
 
ARTICLE VI AMENDMENTS AND TERMINATION
 
 
21
 
 
ARTICLE VII ADMINISTRATION AND INTERPRETATION
 
 
22
 
7.01.
Administrative Rules
22
7.02.
Claims Procedure
22
7.03.
Governing Law
23
7.04.
Nonassignability
23
 
SIGNATURE PAGE
 
 
24
 






 





 




--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007

INTRODUCTION
 
Effective December 31, 1979, the Board of Directors of Chesapeake Corporation
(“Chesapeake”) adopted this Executive Supplemental Retirement Plan (the “Plan”)
for selected duly elected corporate and subsidiary officers and selected key
employees who are Participants in a retirement plan for salaried employees of
Chesapeake or one of its wholly-owned subsidiaries (such plans hereinafter
referred to as “the Regular Retirement Plan”). The Plan was amended and restated
effective September 1, 1985, primarily to cover additional Participants and to
make a number of other clarifying and required changes. The Plan was further
amended and restated, effective December 1, 2001, to revise the benefit formula,
to add a change in control provision, to vest participants who earn five years
of credited service in the replacement portion of their benefit and to add a
pre-retirement death benefit with respect to the replacement benefit for
participants who die after becoming vested, and to make other miscellaneous
changes.
 
The Plan is amended and restated as set forth herein, effective as of January 1,
2007. Effective as of that date, the Plan distinguishes between Participants who
are “Current SERP Participants” and “New SERP Participants.” A Current SERP
Participant continues to accrue benefits under the defined benefit provisions of
the Plan which are set forth in Plan article IV but are not entitled to receive
benefits under the defined contribution provisions of the Plan which are set
forth in Plan article V. Subject to the terms of the Plan, a New SERP
Participant shall be entitled to receive a benefit under Plan article IV with
respect to amounts earned, and periods of service through December 31, 2006. A
New SERP Participant also shall be entitled to receive a benefit under Plan
article V.


The Plan as amended and restated herein also reflects the requirements of Code
section 409A. Although this amended and restated Plan document is effective as
of January 1, 2007, the amendments required by Code section 409A are effective
as of January 1, 2005. Prior to the adoption of this amended and restated Plan
document, the Plan was administered in good faith compliance with the
requirements of Code section 409A.


The purpose of this Plan is to provide retirement benefits in addition to those
provided under the Regular Retirement Plan and the 401(k) Plan. The combination
of benefits under the Regular Retirement Plan, the 401(k) Plan and this Plan is
intended to furnish eligible executives with reasonable retirement benefits at a
cost which is practical and equitable to both Chesapeake and such executives.
 
The Plan is intended to be a plan that is unfunded and maintained primarily for
the purpose of providing deferred compensation for a “select group of management
or highly compensated employees” (as such phrase is used in the Employee
Retirement Income Security Act of 1974). The Plan must be administered and
construed in a manner that is consistent with that intent.
 
- 1 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
      ARTICLE I  
DEFINITIONS
 
The terms used herein shall have the meanings set forth in Plan article I of the
Chesapeake Corporation Retirement Plan for Salaried Employees (the “Regular
Retirement Plan”) or the Chesapeake Corporation Retirement and 401(k) Savings
Plan (the “401(k) Plan”), except as modified below or otherwise provided in this
document.
 

1.01.  
Accrued Benefit

 
Accrued Benefit means unless otherwise specified, for any Participant, as of any
date, the monthly retirement allowance determined in accordance with Plan
section 4.01 with Final Average Compensation determined as of such date,
Credited Service or Participation Service being equal to the Credited Service or
Participation Service (as applicable) determined as of the date of
determination, and for purposes of computing a Participant’s benefit under Plan
section 4.01(c), his Primary Social Security Benefit determined as the Primary
Social Security Benefit that would be applicable at the Participant’s attainment
of age sixty-five (65) assuming (a) no change in the Federal Social Security Act
between the date of such determination and the Participant’s attainment of age
sixty-five (65); and (b) that the Participant would continue to receive until
age sixty-five (65) earnings which would be treated as wages for purposes of the
Federal Social Security Act at the same level as he was being compensated at the
date of determination.
 

1.02.  
Actuarial Equivalent 

 
Actuarial Equivalent means, when used in reference to any form of benefit, a
form of benefit which has the same value as the referenced benefit based on
actuarial assumptions and procedures employed in determining actuarial
equivalences under the Regular Retirement Plan.
 

1.03.  
Affiliate 

 
Affiliate means any corporation which, when considered with the Company,
constitutes, or at the time of consideration constituted, a controlled group of
corporations within the meaning of Code section 1563(a) determined without
reference to Code section 1563(a)(4) and 1563(e)(3)(C).
 

1.04.  
Annuity Starting Date 

 
Annuity Starting Date means the first day of the first month for which a benefit
is payable under Plan article IV.
 

1.05.  
Board

 
Board means the Board of Directors of Chesapeake Corporation.
 
- 2 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
1.06.  
Change in Control

 
Change in Control means “Change in Control” as defined in the Trust.
 

1.07.  
Committee

 
Committee means the Executive Compensation Committee of the Board.
 

1.08.  
Compensation 

 
(a) Compensation means, for purposes of Plan article IV, compensation as defined
in the Regular Retirement Plan, but determined without regard to any limitations
imposed by the application of Code section 401(a)(17); provided, however, that
the Compensation of a New SERP Participant shall not include earnings for
periods after December 31, 2006.
 
(b) Compensation means, for purposes of Plan article V, compensation as defined
in the 401(k) Plan, but without regard to any limitations imposed by the
application of Code section 401(a)(17).



1.09.  
Control Change Date 

 
Control Change Date means “Control Change Date” as defined in the Trust.
 

1.10.  
Credited Service 

 
Credited Service means credited service as defined in the Regular Retirement
Plan (or the similar plan of a subsidiary of Chesapeake under which a
Participant is covered) unless otherwise specified by the Committee; provided,
however, that a New SERP Participant’s service after December 31, 2006, shall
not be recognized as Credited Service.
 

1.11.  
Current SERP Participant

 
Current SERP Participant means a Participant who is listed on Exhibit I to the
Plan.
 

1.12.  
Effective Date 

 
Effective Date means December 31, 1979. The Effective Date of this amended and
restated Plan is January 1, 2007.
 

1.13.  
Employee

 
Employee means an employee of Chesapeake or an employee of an Affiliate of
Chesapeake that is designated by the Board.
 
- 3 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 

1.14.  
Final Average Compensation

 
(a)  Final Average Compensation for a Current SERP Participant means, as of the
date of determination, the sum of
 
(i)  one-fifth of the Current SERP Participant’s Compensation (as defined in
Plan section 1.08(a)), during the sixty consecutive month period (excluding
periods of leave of absence with reduced or no pay), within the one hundred
twenty consecutive month period (or the period of employment completed by the
individual, if shorter), immediately preceding the date of determination which
give the greatest such amount, or where an individual has completed less than
sixty months of employment prior to the date of determination, the average
annual Compensation (as defined in Plan section 1.08(a)), received by the
individual for such period; plus
 
(ii)  a Participant’s Final Average Incentive Pay.
 
(b)  Except as provided in Plan section 1.14(c), Final Average Compensation for
a New SERP Participant means, as of the date of determination, the sum of
 
(i)  one-fifth of the New SERP Participant’s Compensation (as defined in Plan
section 1.08(a)), during the sixty consecutive month period (excluding periods
of leave of absence with reduced or no pay), within the one hundred twenty
consecutive month period (or the period of employment completed by the
individual, if shorter), immediately preceding the date of determination which
give the greatest such amount, or where the individual has completed less than
sixty months of employment prior to the date of determination, the average
annual Compensation (as defined in Plan section 1.08(a)), received by the
individual for such period; plus
 
(ii)  the New SERP Participant’s Final Average Incentive Pay.
 
(c)  Notwithstanding Plan section 1.14(b), for purposes of Plan section 4.01(a)
and Plan section 4.01(c), the Final Average Compensation of a New SERP
Participant who remains in the continuous employ of the Company or an Affiliate
from January 1, 2007, until the earlier of attainment of age 55, a Control
Change Date or the termination of employment on account of death or disability
shall be the sum of the New SERP Participant’s base salary (at the rate in
effect on December 31, 2006), plus the product of the New SERP Participant’s
target bonus percentage for 2006 times the New SERP Participant’s base salary
(at the rate in effect on December 31, 2006).
 

1.15.  
Final Average Incentive Pay

 
(a)  Final Average Incentive Pay for a Current SERP Participant means, as of the
date of determination, one-fifth of the Current SERP Participant’s Incentive Pay
for the five (5) consecutive fiscal years within the last ten (10) consecutive
fiscal years (or the period of
 
- 4 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
employment completed by the individual, if shorter) which give the greatest such
amount. Where an individual has completed less than five (5) years of employment
prior to the date of determination, Final Average Incentive Pay shall mean the
average of a Participant’s Incentive Pay received by him for such period.
 
(b)  Final Average Incentive Pay for a New SERP Participant means, as of the
date of determination, one-fifth of the New SERP Participant’s Incentive Pay for
the five (5) consecutive fiscal years within the last ten (10) consecutive
fiscal years (or the period of employment completed by the individual, if
shorter), which give the greatest such amount. Where an individual has completed
less than five (5) years of employment prior to the date of determination, Final
Average Incentive Pay shall mean the average of a Participant’s Incentive Pay
received by him for such period. Notwithstanding the two preceding sentences,
for purposes of Plan section 4.01(b), the Final Average Incentive Pay of a New
SERP Participant who remains in the continuous employ of the Company or an
Affiliate from January 1, 2007, until the earlier of attainment of age 55, a
Control Change Date or the termination of employment on account of death or
disability shall be the greater of the amount determined under the two preceding
sentences or the product of the New SERP Participant’s target bonus percentage
for 2006 times the New SERP Participant’s base salary (at the rate in effect on
December 31, 2006).
 

1.16.  
Incentive Pay

 
Incentive Pay means for any Participant for a fiscal year, any annual incentive
compensation or bonus, or any other incentive compensation as is determined by
Chesapeake to be appropriate and including any of such amounts that are deferred
under a deferral program sponsored by Chesapeake; provided, however, that the
Incentive Pay of a New SERP Participant shall not include any annual incentive
compensation or bonus or any other incentive compensation for a fiscal year
beginning after December 31, 2006.
 

1.17.  
New SERP Participant

 
New SERP Participant means a Participant who participates in the Plan on or
after January 1, 2007, and who is not a Current SERP Participant. The New SERP
Participants are listed on Exhibit II to the Plan.
 

1.18.  
Participant

 
Participant means an Employee who has become a Participant in the Plan pursuant
to Plan article III hereof. The term Participant includes a Current SERP
Participant and a New SERP Participant.
 
- 5 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 

1.19.  
Participation Service

 
Participation Service means an Employee’s years of Credited Service earned
during the period in which he is in an employment position with Chesapeake that
entitles him to be named as a Participant under Plan section 3.01(b).
 

1.20.  
Plan Year

 
Plan Year means the fiscal year of Chesapeake.
 

1.21.  
Qualified Pre-Retirement Survivor Annuity

 
Qualified Pre-Retirement Survivor Annuity means the monthly benefit payable to
the Participant’s Surviving Spouse, if any, commencing on the first day of the
month coincident with or next following the Participant’s death and continuing
until the first day of the month coincident with or next following the date of
the Surviving Spouse’s death.
 
The Qualified Pre-Retirement Survivor Annuity shall be paid as the survivor’s
portion of a 50% qualified joint and survivor annuity (as defined in Code
section 417(b)).
 

1.22.  
Regular Retirement Plan

 
Regular Retirement Plan means the Chesapeake Corporation Retirement Plan for
Salaried Employees (for periods on and before December 28, 2006), and the
Chesapeake Corporation Retirement Plan (for periods after December 28, 2006), as
amended for the applicable time, or such other retirement plan for salaried
employees of Chesapeake Corporation or one of its wholly-owned subsidiaries.
Notwithstanding the previous sentence, effective January 1, 2006, all references
to the Regular Retirement Plan shall mean the Regular Retirement Plan without
regard to the freezing of participation and benefit accruals and the cessation
of service crediting under the Regular Retirement Plan that became effective
December 31, 2005.
 

1.23.  
Trust 

 
Trust means the Chesapeake Corporation Benefits Plan Trust.
 

1.24.  
Year of Service

 
Year of Service means a year of service as defined in the 401(k) Plan.
 

1.25.  
401(k) Plan

 
401(k) Plan means the Chesapeake Corporation Retirement and 401(k) Savings Plan.
 
- 6 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 

1.26.  
401(k) Plan Offset

 
401(k) Plan Offset means the monthly or other installment benefit payable to a
Current SERP Participant, in the same form as the Current SERP Participant’s
benefit under Plan section 4.01(a) or 4.01(c) and that is the Actuarial
Equivalent of the notional account balance determined under the following
sentences. The notional account shall be credited with an amount equal to the
basic contribution credited to the Current SERP Participant’s account under the
401(k) Plan and the matching contribution credited to the Current SERP
Participant’s account under the 401(k) Plan after 2005 to the extent that the
matching contribution for a year exceeds 3.6% of the Current SERP Participant’s
compensation (as defined under the 401(k) Plan) for such year. The amount
determined under the preceding sentence shall be increased by 7% per year. The
notional account balance on any date shall be the sum of the amounts credited to
the notional account as of that date, as adjusted pursuant to the preceding
sentence.
 


- 7 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007


 
      ARTICLE II  

GENERAL
 

2.01.  
Rights of Participants

 
Nothing herein contained shall be deemed to give any Participant in this Plan
the right to be retained in the service of Chesapeake, its subsidiaries or in
any of the positions described in Plan article III, nor shall it interfere with
the right of Chesapeake or its subsidiaries to discharge or demote a Participant
at any time, nor shall it be deemed to give Chesapeake or its subsidiaries the
right to require the Participant to remain in its or their service, nor shall it
interfere with the Participant’s right to terminate his service at any time.
 

2.02.  
Liability

 
A Participant’s right to a benefit under the Plan shall be solely that of an
unsecured creditor of Chesapeake. The source of Plan benefits pursuant to the
Plan shall be the general funds of Chesapeake; no assets of Chesapeake or its
subsidiaries shall be segregated or committed to insure Chesapeake’s or its
subsidiaries’ obligations hereunder. No officer, director, or stockholder of
Chesapeake or its subsidiaries shall be individually liable therefor, or on
account of any claim arising by reason of the provisions of this Plan or of any
instrument or instruments implementing the provisions or purposes hereof.
 

2.03.  
Coordination of Benefits

 
The amount payable for any period to a Participant or Beneficiary under the Plan
shall be reduced, but not below zero, by the amount paid to the Participant or
Beneficiary for that period from the Trust.
 
- 8 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
    ARTICLE III  
PARTICIPATION
 

3.01.  
Eligibility to Participate

 
(a)  Any Employee whose benefits under the Regular Retirement Plan are limited
by the application of Code section 401(a)(17) and/or Code section 415
automatically becomes a Participant for purposes of accruing a benefit under
Plan section 4.01(a) unless the Committee expressly excludes such Employee from
participation in the Plan. Notwithstanding the preceding sentence, no Employee
may first accrue a benefit under Plan section 4.01(a) after December 31, 2006.
 
(b)  An Employee becomes a Participant for purposes of accruing a benefit under
Plan section 4.01(b) when the Committee or its delegate selects him to
participate in the Plan. Notwithstanding the preceding sentence, no Employee may
first accrue a benefit under Plan section 4.01(b) after December 31, 2006.
 
(c)  Any Employee whose benefits under the 401(k) Plan are limited by the
application of Code section 401(a)(17) and/or Code section 415 automatically
becomes a Participant for purposes of accruing a benefit under Plan article V
unless the Committee expressly excludes such Employee from participation in the
Plan.
 
(d)  A Participant shall cease to be a Participant in the Plan at the time he
has a Break-in-Service for any reason other than normal, early or disability
retirement under the Regular Retirement Plan; or at the time he is otherwise
notified by the Committee or its delegate that he is no longer a Participant. A
Participant who has a Break-in-Service that ends after 2005 shall not accrue
additional benefits under Plan article IV on account of any resumption in Plan
participation.
 

3.02.  
Termination of Participation

 
(a)  Except in the case of a Participant who dies and becomes eligible for a
pre-retirement death benefit under Plan section 4.05(b), or who becomes vested
in accordance with Plan section 4.07(a), if a Participant ceases to participate
in the Plan pursuant to Plan article III for any reason prior to becoming
eligible for a normal, early, or disability retirement allowance under the
Regular Retirement Plan, he shall not be entitled to any benefit under Plan
article IV unless he again becomes a Participant in the Plan pursuant to Plan
article III and until such Participant becomes eligible for a normal, early,
delayed, or disability retirement allowance under the Regular Retirement Plan.
 
(b)  A New SERP Participant shall not be entitled to any benefit under Plan
article V unless he becomes vested in accordance with Plan section 5.06 on or
before the date the New SERP Participant terminates employment or otherwise
ceases to participate in the Plan.
 
- 9 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
ARTICLE IV  
RETIREMENT BENEFITS
 

4.01.  
Normal Retirement Benefit

 
(a)  Subject to subsections (c) and (d) below, a Participant who retires on his
Normal Retirement Date shall be entitled to a benefit commencing on his Normal
Retirement Date and ceasing on the first day of the month coincident with or
next following the date of such Participant’s death equal to the Actuarial
Equivalent of the difference between the benefits the Participant would have
accrued under the Regular Retirement Plan but for the application of the limits
set forth in Code section 401(a)(17) and Code section 415, as applicable, and
the benefits that actually accrued to the Participant under the Regular
Retirement Plan. Notwithstanding the preceding sentence, for purposes of this
Plan section 4.01(a), the “benefits the Participant would have accrued under the
Regular Retirement Plan but for the application of the limits set forth in Code
section 401(a)(17) and Code section 415” by a New SERP Participant shall be
determined as of December 31, 2006.
 
(b)  Subject to subsections (c) and (d) below, a Participant who is specifically
designated for this purpose and who retires on his Normal Retirement Date shall
be entitled to receive a monthly benefit commencing on such date and ceasing on
the first day of the month coincident with or next following the date of such
Participant’s death equal to one-twelfth (1/12th) of the sum of (1) and (2)
below:
 
(i)  3.0% of such Participant’s Final Average Incentive Pay times years of
Participation Service up to a maximum of 15 years; plus
 
(ii)  2.0% of such Participant’s Final Average Incentive Pay times years of
Participation Service in excess of 15.
 
(c)  Any individual who is a Participant in the Plan on December 31, 1995, and
who retires on his Normal Retirement Date shall be entitled to receive the
greater of (1) a benefit based on the formula set forth in this Plan section
4.01(c) or (2) the benefit he accrues under subsections (a) plus (b) above. Such
Participant’s monthly benefit shall commence on his Normal Retirement Date and
cease on the first day of the month coincident or next following the date of
such Participant’s death. The benefit formula set forth in this Plan section
4.01(c) shall equal the excess of (1) over (2) below:
 
(i)  One-twelfth (1/12th) of the following amount:
 
(A)  2.0% of the Participant’s Final Average Compensation, multiplied by
 
(B)  the first twenty (20) years of the Participant’s Credited Service plus the
product of
 
- 10 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
(C)  1.6% of the Participant’s Final Average Compensation, multiplied by
 
(D)  the number of years of the Participant’s Credited Service in excess of
twenty (20), less the product of
 
(E)  1.6% of the Participant’s Primary Social Security Benefits, multiplied by
 
(F)  the number of years of the Participant’s Credited Service.
 
(ii)  the monthly normal retirement allowance to which he is entitled under the
Regular Retirement Plan. A Participant’s normal retirement allowance under the
Regular Retirement Plan will, for purposes of this section and this Plan, be
determined based on the Plan’s definition of “Credited Service.”
 
(d)  Any benefit payable to a Current SERP Participant under Plan section
4.01(a) or Plan section 4.01(c) shall be reduced by the 401(k) Plan Offset.
 

4.02.  
Early Retirement Benefit

 
A Participant in the Plan who retires prior to his Normal Retirement Date, but
after becoming eligible for an early retirement allowance in accordance with the
Regular Retirement Plan shall be entitled to receive a monthly benefit
commencing on his actual retirement date and ceasing on the first day of the
month coincident with or next following the date of such Participant’s death,
equal to one-twelfth (1/12th) of his Accrued Benefit on such date with the
following modifications:
 
(a)  For purposes of calculating the amount of a Participant’s benefit under
Plan section 4.01(c), the Participant’s Primary Social Security Benefit shall be
computed assuming that the Participant will not continue to receive until age
sixty-five (65) earnings which would be treated as wages for purposes of the
Federal Social Security Act.
 
(b)  The amount of the retirement allowance after the application of subsection
(a) above, if applicable, shall be further reduced by one-half of one percent (½
of 1%) for each month that the Participant’s age at his Early Retirement Date is
less than sixty-two (62).
 

4.03.  
Delayed Retirement Benefit

 
A Participant upon retirement at his Delayed Retirement Date shall receive a
retirement allowance on such retirement date which shall be the retirement
allowance provided under Plan section 4.01 based on his Final Average
Compensation, Final Average Incentive Pay, Credited Service or Participation
Service (if applicable), and Primary Social Security Benefit (if applicable) as
of his Delayed Retirement Date.
 
- 11 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 

4.04.  
Disability Retirement Benefit

 
(a)  A Current SERP Participant, upon retirement at his Disability Retirement
Date, who remains Totally and Permanently Disabled until his Normal Retirement
Date, shall receive a benefit commencing on his Normal Retirement Date equal to
the benefit to which he would have been entitled under Plan section 4.01 with
his Credited Service and/or Participation Service computed as if he had remained
employed by the Company until his Normal Retirement Date, and with his Final
Average Compensation, Final Average Incentive Pay and Primary Social Security
Benefit (if applicable) computed as of his Disability Retirement Date.
 
(b)  If and when the Current SERP Participant attains age sixty-five (65), any
benefits to which he may be entitled under this Plan section shall be payable in
accordance with Plan section 4.08.
 
(c)  If a Current SERP Participant who becomes Totally and Permanently Disabled
dies prior to his Normal Retirement Date while Totally and Permanently Disabled
and has a Surviving Spouse (who is the same person to whom he was married when
he became Totally and Permanently Disabled), such spouse shall be entitled to
receive a Qualified Pre-Retirement Survivor Annuity calculated in accordance
with Plan section 4.04(a).
 

4.05.  
Pre-Retirement Death Benefit

 
(a)  If a Participant dies while in the employ of Chesapeake or one of its
Affiliates after his benefits under this Plan article IV become nonforfeitable
and prior to eligibility for early retirement under the Regular Retirement Plan
and has a Surviving Spouse, such Spouse shall be entitled to a Qualified
Pre-Retirement Survivor Annuity with respect to his benefits payable under Plan
section 4.01(a).
 
(b)  If a Participant who was eligible for early retirement dies while in the
employ of Chesapeake or one of its Affiliates prior to his Annuity Starting Date
and has a Surviving Spouse, such Spouse shall be entitled to a Qualified
Pre-Retirement Survivor Annuity with respect to his benefits accrued under Plan
section 4.01(a), (b), or (c), as applicable.
 
(c)  If a Participant who is specifically designated in accordance with Plan
section 3.01(b) for a benefit under Plan section 4.01(b) dies while in the
employ of Chesapeake or one of its Affiliates prior to his Annuity Starting Date
with a Surviving Spouse, Chesapeake shall pay to such Spouse an amount equal to
the Participant’s annual base compensation as in effect on the date of the
Participant’s death in the case of a Current SERP Participant and December 31,
2006, in the case of a New SERP Participant. For purposes of this subsection
(c), “annual base compensation” means the Participant’s total annual base
earnings prior to withholding and including amounts deferred under a qualified
cash or deferred arrangement pursuant to Code section 401(k), but excluding
Incentive Pay, overtime payments, extra compensation, bonus payments, other
similar payments from Chesapeake and contributions by Chesapeake on his behalf
to this or any other employee benefit program. The amount payable under this
subsection
 
- 12 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
(c) shall be payable in twelve (12) monthly installments beginning as soon as
practicable after the Participant’s death. The benefit provided in this
subsection (c) is in addition to the benefits described in Plan section 4.05(b).
 

4.06.  
Additional Benefit

 
In its discretion, the Committee may, on determining it to be in the best
interest of Chesapeake and its Affiliates, award a Participant a benefit in
addition to the benefits specified in Plan sections 4.01, 4.02, 4.03, 4.04, and
4.05.
 

4.07.  
Forfeiture of Benefit

 
(a)  Except as provided in the following sentences, a Participant who terminates
his employment for any reason other than death, disability, or retirement, as
contemplated under Regular Retirement Plan articles III and IV, forfeits his
entire Accrued Benefit. Solely with respect to a Participant’s benefits accrued
under Plan section 4.01(a), a Participant who has earned five years of Credited
Service as contemplated under the Regular Retirement Plan shall be fully vested
in his benefits earned under Plan section 4.01(a). Notwithstanding the preceding
sentences, in the event of extraordinary circumstances, the Company may, in its
sole and absolute discretion, act to fully vest a Participant in the right to
receive a benefit under this Plan article IV if the Participant terminates
employment for reasons other than death, disability, or retirement as
contemplated under Regular Retirement Plan articles III and IV.
 
(b)  Benefits under Plan article IV will cease if a Participant entitled to a
retirement allowance under Plan article IV engages in competitive activities in
violation of the following terms:
 
(i)  For the duration of benefits under Plan article IV, a Participant shall not
engage in any activities in competition with Chesapeake. Such activities include
directly or indirectly operating, managing, controlling, directing, being
employed by, consulting for, serving as an independent contractor to, or owning
a substantial interest in any business which is in competition with Chesapeake
within the geographical territories described herein.
 
(ii)  A business shall be deemed to be in competition with Chesapeake if (A) it
engages in business activities which are competitive with Chesapeake’s or are
inimical to Chesapeake’s best interest within 500 miles of any manufacturing
facility operated by the Chesapeake division or Affiliate for which the
Participant worked during the two years immediately preceding the separation of
the Participant from service with Chesapeake, or (B) it sells competitive
products to customers to whom the Chesapeake division or Affiliate for which the
Participant worked during the two years immediately preceding the separation of
the Participant from service with Chesapeake sold products during the same two
year period.
 
- 13 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
(iii)  In the event that any of the provisions of this subsection (b) should
ever be deemed to exceed the time, geographic area, or activity limitations
permitted by applicable laws, such provisions should be and are reformed to the
maximum time, geographic area and activity limitations permitted by the
applicable laws. This Plan section 4.07(b) shall be governed by the laws of the
Commonwealth of Virginia, except to the extent that those laws may be preempted
by federal law.
 
(iv)  In the event that Chesapeake learns that a Participant may be engaging in
competitive activities in violation of these terms, Chesapeake may, in its
discretion, provide the Participant with notice of the violation and demand that
the violation cease.
 
(v)  If at any time it is determined to Chesapeake’s satisfaction that a
Participant has violated these terms, all rights of the Participant, his
beneficiary, Surviving Spouse and his Contingent Annuitant, if any, to further
benefits under Plan article IV will cease. Chesapeake may also seek any other
legal or equitable relief which may be available.
 
(c)  Notwithstanding the preceding subsections, the Accrued Benefit of any
Participant who is in the employ of Chesapeake on a Control Change Date (or who
is receiving a benefit under Plan article IV) shall be fully vested and
nonforfeitable as of such date.
 

4.08.  
Method of Retirement Payments

 
(a)  Except as provided in subsections (b), (c) and (d) below, each Participant
who retires on his Normal Retirement Date, Early Retirement Date or Delayed
Retirement Date and commences to receive benefits on such date shall have his
retirement allowance under Plan article IV paid in the form described in the two
following sentences. If the Participant is married on his Annuity Starting Date,
the Participant’s retirement allowance shall be paid in the form of a qualified
joint and survivor annuity, i.e., a benefit payable for the lifetime of the
Participant with a benefit payable to the Participant’s surviving spouse for
life equal to 50% of the monthly benefit payable to the Participant during his
lifetime and that is the Actuarial Equivalent of the benefit payable to the
Participant for his lifetime. If the Participant is not married on his Annuity
Starting Date, the Participant’s retirement allowance shall be paid in the form
of a single life annuity, i.e., an annuity that is payable for the lifetime of
the Participant.
 
(b)  Notwithstanding the preceding subsection, a Participant may elect, subject
to the approval of the Committee, to receive his benefits under Plan article IV
in accordance with any of the optional forms of life annuity benefit described
in Article V of the Regular Retirement Plan, other than the Regular Retirement
Plan’s deferred early retirement benefit option, provided, however, that a
Participant whose vested accrued benefit under Plan section 4.01(a) does not
exceed the cash-out amount described in Regular Retirement Plan section 5.04
shall receive the present value of his accrued benefit in the form of a single
sum cash payment.
 
- 14 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
(c)  Notwithstanding subsections (a) and (b), a Participant may elect, subject
to the approval of the Committee, to receive his benefits under Plan article IV
in approximately equal annual installments over a five year period (the
“Installment Option”) as provided in the following sentences. Subject to the
Committee’s approval, a Participant may elect to receive his benefit under the
Installment Option if (i) the election is made in writing before 2008, (ii) the
Participant’s election does not defer until 2008 or later the payment of a Plan
benefit that would have been payable in 2007 and (iii) the Participant’s
election does not result in the payment of a Plan benefit during 2007 that would
have been payable in 2008 or a later year. After 2007, a Participant may elect
(subject to Committee approval) to receive his benefit under the Installment
Option or to revoke a previous election to receive benefits under the
Installment Option provided that (i) such new election shall not be given effect
for twelve months, i.e., the Participant’s most recent prior election will
control if the Participant becomes entitled to a Plan benefit within twelve
months of making the new election and (ii) the commencement of benefit payments
under Plan article IV shall be postponed until the date that is five years after
the date that such benefit payments would have begun under the Participant’s
most recent prior election.
 
(d)  Notwithstanding the preceding subsections, in the event that the employment
of a Participant who is in the employ of the Company on a Control Change Date is
terminated before the end of the period commencing on the Control Change Date
and ending on the third anniversary of such date, and whether or not he is a
Participant on such date, he shall be entitled to a lump sum payment of his
benefit under Article IV calculated as of the date of his termination and such
lump sum shall be payable immediately upon termination.
 
(e)  Notwithstanding the preceding subsections, any payment made as a result of
a Change in Control will be reduced to avoid the limits set forth in Code
section 280G, provided, however, that such provisions will not apply to any
Participant who has entered into an agreement with the Company that provides for
the Company to indemnify and hold the Participant harmless from the application
of Code sections 280G and 4999.
 

4.09.  
Retired Participants

 
A Participant who retires from the employ of Chesapeake or one of its
wholly-owned subsidiaries on his Normal Retirement Date, or who retires after
becoming eligible for an early retirement allowance, will not receive additional
credit under this Plan article IV for any period of time during which he works
as an independent contractor for Chesapeake or one of its Affiliates.
 

4.10.  
Specified Employees

 
This Plan section 4.10 applies to any Participant who is a “specified employee”
(as defined under Code section 409A) on the date of the Participant’s
retirement. Notwithstanding the provisions of Sections 4.01, 4.02, 4.03, 4.04
and 4.08(c), any benefit payable under those sections to a Participant who is a
specified employee shall commence on the first day of the seventh month
following the Participant’s retirement. The first benefit payment shall include
the
 
- 15 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
amounts (without interest or other adjustment), that would have been paid under
those sections during the six month period following retirement but for the
application of this Plan section 4.10.
 


- 16 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
ARTICLE V  
401(K) PLAN RESTORATION BENEFITS
 

5.01.  
Effectiveness; Eligibility

 


This Plan article V is effective as of January 1, 2007. Only New SERP
Participants who satisfy the requirements of Plan section 3.01(c) are eligible
to participate in, and receive benefits under, this Article V.
 

5.02.  
Establishment of Account

 
A bookkeeping account (the “Account”) shall be established for each New SERP
Participant who is eligible to participate in this Article V. The Account shall
reflect the New SERP Participant’s interest in the Plan under this Article V.
The Account shall be credited with the amounts described in Plan sections 5.03
and 5.04. The Account shall be adjusted for notional investment gains and losses
as provided in Plan section 5.05.
 

5.03.  
Restoration of Matching Contribution

 
(a)  The Account of each New SERP Participant shall be credited with an amount
determined in accordance with Plan section 5.03(b), but subject to the
limitation of Plan section 5.03(c), as a restoration matching contribution. The
restoration matching contribution shall be credited to each Account as of the
date that matching contributions are credited to the New SERP Participant’s
account in the 401(k) Plan.
 
(b)  The amount of the restoration matching contribution shall be determined as
provided in this Plan section 5.03(b). First, calculate the amount of elective
deferral contribution that would have been made under the 401(k) Plan for the
period that a 401(k) Plan matching contribution is made based on (i) the New
SERP Participant’s salary-reduction election for that period and (ii) the New
SERP Participant’s Compensation (and that deemed elective deferral contribution
shall be calculated without regard to the limitations of the Code including, but
not limited to, those set forth in Code section 401(a)(17), Code section 402(g)
and Code section 415). Second, calculate the amount of matching contribution
that would have been made under the 401(k) Plan for that elective deferral
contribution. Third, reduce the amount determined under the preceding sentence
by the matching contribution actually credited to the New SERP Participant under
the 401(k) Plan for that period. The resulting difference is the amount of the
restoration matching contribution under this Plan section 5.03 for the period.
 
(c)  Plan section 5.03(b) to the contrary notwithstanding, the restoration
matching contribution credit under this Plan section 5.03 cannot exceed the
dollar limitation as in effect under Code section 402(g) for that year. The
limitation of this Plan section 5.03(c) shall apply as if the Code section
402(g) limit applied to matching contributions.
 
- 17 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007



5.04.  
Restoration of Basic Contribution

 
(a)  The Account of each New SERP Participant shall be credited with an amount
determined in accordance with Plan section 5.04(b) or Plan sections 5.04(b) and
5.04(c), as applicable, as a restoration basic contribution. The restoration
basic contribution shall be credited to each Account as of the date that basic
contributions are credited to the New SERP Participant’s account in the 401(k)
Plan.
 
(b)  The restoration basic contribution shall be the difference between 5% of
the New SERP Participant’s Compensation and the basic contribution actually
credited to the New SERP Participant under the 401(k) Plan for that year.
 
(c)  An additional restoration basic contribution shall be determined under this
Plan section 5.04(c) in the case of a New SERP Participant who, on December 31,
2005 (i) participated in the Regular Retirement Plan, (ii) was classified as a
salaried employee, (iii) had completed at least five years of service (as
determined under the Regular Retirement Plan) and (iv) had attained at least age
45. The additional restoration basic contribution for a New SERP Participant
described in the preceding sentence shall be equal to 2½% of the New SERP
Participant’s Compensation.
 

5.05.  
Investment Measures

 
In accordance with procedures established or approved by the Committee, each New
SERP Participant shall select the investment measures that will be used to
determine notional investment gains and losses on the Account. The Committee
shall select or approve the investment measures, which shall be identified on
Exhibit III to the Plan. Notional investment gains and losses shall be
determined on the basis of the New SERP Participant’s investment directions.
 

5.06.  
Vesting

 
(a)  Each New SERP Participant shall have a vested and nonforfeitable interest
in his Account if the New SERP Participant is employed by the Company on the
date that (i) he attains age sixty-five, (ii) his employment by the Company ends
on account of death or Disability (as defined in the 401(k) Plan) or (iii) a
Change in Control occurs. Otherwise, a new SERP Participant shall have a vested
and nonforfeitable interest in his Account only to the extent he has satisfied
the requirements set forth in the following table:
 
Years of Service
Vested Percentage
less than 1
1 but less than 2
2 but less than 3
3 but less than 4
4 but less then 5
5 or more
0%
20%
40%
60%
80%
100%

 
- 18 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
(b)  Plan section 5.06(a) to the contrary notwithstanding, benefits under Plan
article V will cease or be forfeited if a New SERP Participant engages in
competitive activities in violation of the following terms:
 
(i)  Until the New SERP Participant has received all benefits due under this
Plan article V, he shall not engage in any activities in competition with
Chesapeake. Such activities include directly or indirectly operating, managing,
controlling, directing, being employed by, consulting for, serving as an
independent contractor to, or owning a substantial interest in any business
which is in competition with Chesapeake within the geographical territories
described herein.
 
(ii)  A business shall be deemed to be in competition with Chesapeake if (A) it
engages in business activities which are competitive with Chesapeake’s or
inimical to Chesapeake’s best interests within 500 miles of any manufacturing
facility operated by the Chesapeake division or Affiliate for which the New SERP
Participant worked during the two years immediately preceding the separation of
the New SERP Participant from service with Chesapeake or (B) it sells
competitive products to customers to whom the Chesapeake division or Affiliate
for which the New SERP Participant worked during the two years immediately
preceding the separation of the New SERP Participant from service with
Chesapeake sold products during the same two year period.
 
(iii)  In the event that any provisions of this subsection (b) should ever by
deemed to exceed the time, geographic area, or activity limitations permitted by
applicable laws, such provisions should be and are reformed to the maximum time,
geographic area and activity limitations permitted by the applicable laws. This
Plan section 5.06(b) shall be governed by the laws of the Commonwealth of
Virginia, except to the extent that those laws may be preempted by federal law.
 
(iv)  In the event that Chesapeake learns that a New SERP Participant may be
engaging in competitive activities in violation of these terms, Chesapeake may,
in its discretion, provide the New SERP Participant with notice of the violation
and demand that the violation cease.
 
(v)  If at any time it is determined to Chesapeake’s satisfaction that a New
SERP Participant has violated these terms, all rights of the New SERP
Participant and his successors in interest, if any, to benefits under this Plan
article V will cease. Chesapeake may also seek any other legal or equitable
relief which may be available.
 

5.07.  
Distributions

 
(a)  Each New SERP Participant who has a vested and nonforfeitable interest in
his Account shall receive a distribution of the benefit under this Plan article
V upon the termination of his employment with the Company. The distribution will
equal the balance of the New SERP Participant’s vested Account on the date that
his employment terminated. The distribution shall
 
- 19 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
be paid in a single lump sum, in cash, no later than ninety (90) days after
termination of employment; provided, however, that the payment shall be made on
the first day of the seventh month beginning after termination if the New SERP
Participant is a “specified employee” (as determined under Code section 409A) on
the date of termination and the termination is not on account of death or
disability (as defined under Code section 409A).
 
(b)  If a New SERP Participant’s employment ends on account of death or if a New
SERP Participant dies before receiving a distribution of his vested Account,
then the vested Account balance shall be paid to the person or person or entity
or entities named as the New SERP Participant’s beneficiary under the 401(k)
Plan.
 
(c)  Any portion of a New SERP Participant’s Account that has not become vested
and nonforfeitable on or before termination of employment with the Company shall
be forfeited as of the date of termination.
 

5.08.  
Additional Benefits

 
In its discretion, the Committee may, on determining it to be in the best
interest of Chesapeake and its Affiliates, award a Participant a benefit in
addition to the benefits specified in this Plan article V.
 
- 20 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
ARTICLE VI  
AMENDMENTS AND TERMINATION
 
Chesapeake hopes and expects to continue the Plan indefinitely, but reserves the
right, by resolution of the Board, to amend, modify, or terminate the Plan at
any time and for any reason by a majority vote of the members of the Board, by
unanimous consent in lieu of a meeting or in any other manner applicable under
state law. In addition, the Board may delegate to the Executive Compensation
Committee of the Board all or part of the authority to amend or terminate the
Plan.
 
- 21 -

--------------------------------------------------------------------------------

 
Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 
ARTICLE VII  
ADMINISTRATION AND INTERPRETATION
 

7.01.  
Administrative Rules

 
Chesapeake reserves the right to adopt any rules for the administration and
application of the Plan as necessary which are not inconsistent with the express
terms hereof, to amend or revoke any such rule, and to interpret the Plan and
any rules adopted pursuant to this Plan article. All actions taken and all
determinations made by Chesapeake in good faith shall be final and binding upon
all Participants, beneficiaries, or other persons interested in the Plan.
 

7.02.  
Claims Procedure

 
(a)  All claims for benefits under the Plan shall be submitted to the Chesapeake
Benefits Department or such person as may be designated in writing who shall
have the initial responsibility for determining the eligibility of any claimant
for benefits. All claims for benefits shall be made in writing and shall set
forth the facts which such claimant believes to be sufficient to entitle him to
the benefit claimed. The Assistant Secretary may adopt forms for the submission
of claims for benefits in which case all claims for benefits shall be filed on
such forms.
 
(b)  In the event a claim for benefits is denied or if the claimant has had no
response to such claim within ninety (90) days of its submission (in which case
the claim for benefits shall be deemed to have been denied), the claimant or his
duly authorized representative, at the claimant’s sole expense, may appeal the
denial to the Committee within sixty (60) days of the receipt of written notice
of denial or sixty (60) days from the date such claim is deemed to be denied. In
pursuing such appeal said claimant or his duly authorized representative,
 
(i)  may request in writing that the Committee review the denial;
 
(ii)  may review pertinent documents;
 
(iii)  may submit issues and comments in writing; and
 
(iv)  shall be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claim.
 
(c)  The decision on review shall be made within sixty (60) days or within such
longer time period as the claimant or his representative may request, but not
later than one hundred twenty (120) days after receipt of a request for review.
The decision on review shall be made in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant and contain specific references to the provisions of the Plan on which
such decision is based.
 
- 22 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007
 

7.03.  
Governing Law

 
The Plan shall be construed, administered, and enforced in accordance with the
laws of the Commonwealth of Virginia.
 

7.04.  
Nonassignability

 
The rights, interests, and benefits of a Participant (or beneficiary or other
successor in interest of a Participant) in this Plan shall not be subject to
assignment, anticipation, transfer, pledge hypothecation or other transfer, and
such rights, interests and benefits shall not be liable for the debts,
contracts, or engagements of a Participant (or beneficiary or other successor in
interest of a Participant), or otherwise subject to execution, attachment,
garnishment, or similar process.
 




 

 



- 23 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007





SIGNATURE PAGE
 
As evidence of its adoption of the Chesapeake Corporation Executive Supplemental
Retirement Plan as Amended and Restated Effective January 1, 2007, the Company
has caused this document to be executed by its duly authorized officer as of
the 27th day of February, 2007.
 


CHESAPEAKE CORPORATION
 
By: /s/ J.P. Causey Jr.
                                Secretary    


 


 

- 24 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007





EXHIBIT I
 
Current SERP Participants:
 
J.P. Causey Jr.
 
Peter L. Lee
 

 



- 25 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007





EXHIBIT II
 


 
New SERP Participants as of January 1, 2007:
 
Michael D. Beverly
 
Andrew J. Kohut
 
Joel K. Mostrom
 

 



- 26 -

--------------------------------------------------------------------------------

Chesapeake Corporation
Executive Supplemental Retirement Plan
As Amended and Restated
Effective January 1, 2007





EXHIBIT III
 
Investment Measures:


Dodge & Cox Balanced Fund (DODBX)
Dodge & Cox Stock Fund (DODGX)
Franklin Small-Mid Cap Growth (FRSGX)
George Putnam Fund of Boston (PGEOX)
Growth Fund of America (RGAEX)
Harbor International Fund (HIINX)
Neuberger & Berman Genesis Trust (NBGEX)
Pimco Total Return Fund (PTRAX)
Putnam Growth Opportunities (POGAX)
Putnam International Equity (POVSX)
Vanguard Index Trust 500 (VFINX)
Vanguard Prime Reserves (VMMXX)


 


- 27 -

--------------------------------------------------------------------------------


 


 